Citation Nr: 9932640	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  The veteran also served as a member of the United 
States Army Reserves.  

This appeal arises from a September 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to service connection for 
degenerative disc disease, rated at 10 percent, effective 
January 17, 1995.  In January 1997, the 10 percent evaluation 
was increased to 20 percent and in June 1997, the 20 percent 
evaluation was increased to 40 percent, effective January 17, 
1995.  Since a rating in excess of 40 percent is possible for 
the foregoing disability, the issue of entitlement to an 
increased rating remains on appeal and is before the Board of 
Veterans' Appeals (Board) in accordance with AB v. Brown, 
6 Vet. App. 35 (1993).  

On appellate review in April 1999, the Board remanded the 
claim for additional evidentiary development.  Upon 
completion of the requested development, the matter remains 
in denied.  It, therefore, has been returned for appellate 
review.

Regarding post-traumatic stress disorder (PTSD), in August 
1997, the veteran disagreed with the assigned 50 percent 
evaluation, and in response, in September 1997, a statement 
of the case was issued to him.  In April 1998, the veteran's 
PTSD was rated at 50 percent, effective August 8, 1996 
(38 C.F.R. § 4.29); 100 percent, effective December 7, 1997; 
and 50 percent, effective February 1, 1998.  In October 1998, 
the RO increased the 50 percent rating to 100 percent, 
effective from August 8, 1996.  In light of the foregoing, it 
is noted that the issue in controversy associated with 
entitlement to an increased rating for PTSD has been resolved 
and because a 100 percent rating has been established, 
additional development in this regard is not warranted.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's degenerative disc disease is manifested by 
decreased limitation of motion without pain on motion, 
tenderness, or spasm and with normal sensory, straight leg 
raising, and tendon reflexes.  The veteran also has normal 
coordination, strength, and excursion.

3.  The veteran's service-connected disability is productive 
of no more than severe intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 40 percent for residuals of degenerative disc disease of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1995, service connection for degenerative disc 
disease of the lumbar spine was granted and rated at 
10 percent, effective January 17, 1995.  The veteran appealed 
therefrom.  Although the veteran's disability is currently 
rated as 40 percent disabling, when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. 
Brown, 6 Vet. App. 35. 

The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  Id. 

Background

In September 1995, the RO granted service connection for 
degenerative disc disease of the lumbar spine, evaluated at 
10 percent, effective January 17, 1995.  In reaching that 
decision, the RO considered the veteran's service medical 
records; November 1987 VA examination report which revealed 
normal findings on musculoskeletal examination; VA outpatient 
treatment reports dated in May 1995 showing that on 
examination full range of movement was demonstrated although 
with pain on extension and tenderness to palpation; June 1995 
VA examination report which records a diagnosis of back pain; 
a June 1995 letter, in which the veteran was told that Agent 
Orange examination revealed lower back tenderness and a 
diagnosis of lumbosacral strain; a July 1995 VA hospital 
discharge summary report noting that on physical examination, 
tenderness of the L-5/S1 was detected; and a VA hospital 
discharge summary report associated with the veteran's 
hospitalization from July to September 1995 showing 
complaints of low back pain.  

The VA hospital discharge summary report also shows that on 
orthopedic consultation, the veteran stated that his low back 
disorder was aggravated by climbing stairs, bending, and 
prolonged sitting.  He obtained relief with lying on the 
right side.  Objective evaluation revealed that the veteran 
was able to reach his knees with complaints of radiating pain 
and that extension was within normal limits although with 
pain.  Patellar tendon reflexes were +1 bilaterally and 
Achilles' reflexes were +0, bilaterally.  Muscle motor 
testing showed hip flexion to 3+/5 bilaterally with knee 
flexion to 4/5 bilaterally and extension to 5/5, bilaterally.  
Sensation was intact to light touch.  Radiographic studies at 
that time revealed mild, degenerative changes to the L3-4 
disc spaces; facet hypertrophy at L5-S1 level; and very 
minimal osteophyte formation.  The assessment was mechanical 
low back pain with radiation symptoms (sciatica).

After September 1995, the record shows that the veteran 
underwent an orthopedic and neurological examination in 
December 1996.  On orthopedic examination, the veteran 
complained of pain radiating to the left leg and occasionally 
to the toes.  He stated that he limped with prolonged walking 
and had difficulty walking up and down stairs and hills.  The 
veteran stated that he could sit for 20 minutes, stand of 30-
40 minutes, and walk for 30-40 minutes.  He also recalled 
that an Electromyograph (EMG) nerve conduction study revealed 
a pinched nerve of the left leg.  

On physical examination, the veteran's gait was normal.  
Although he could walk on his toes, he had difficulty walking 
on his heels on the left and was unable to squat.  He could 
sit during the history for 15 minutes without problems.  
Straight leg raising was 80 degrees on the right and 45 on 
the left.  Lasegue's was negative.  Complaints of pain on 
plantar flexion of the left foot were expressed.  Deep tendon 
reflexes were present and equal at the knee with decreased 
right ankle jerk and an absent left ankle jerk.  
Circumferences of the thighs were 15 1/2 inches, bilaterally 
and of the calves were 14 inches on the right and 13 1/2 on 
the left.  Motor examination of the lower extremities was 
equal and intact, bilaterally, but full strength was not 
appreciated secondary to pain.  Tenderness of the lumbosacral 
area was noted as well.  Examination of the back revealed no 
evidence of deformity, disfigurement or spasm.  Forward 
flexion was 45 degrees with extension to 5 degrees, lateral 
bending to 5 degrees, bilaterally, rotation to 20 degrees of 
the right and 30 degrees of the left with pain.  The 
impressions included lumbar disc syndrome with left leg 
radiculopathy and decreased left ankle jerk.  In the 
recommendation section, the examiner stated that the 
veteran's back disorder was affected by his PTSD.  The 
veteran had positive Waddell's sign and complained of pain 
when turning the entire trunk, plantar-flexing of the foot, 
and straight leg raising.  The veteran also had organic signs 
with decreased reflex of the left side and a positive 
straight leg raise.  

On neurological examination, the examiner stated that he 
could not fully access strength of the left leg, because of 
instability during strength testing.  However, the examiner 
stated that he did not feel that definite weakness was 
present.  During examination, no atrophy of the lower 
extremities or upper extremities was demonstrated.  The 
veteran, however, tended to limp on the left leg when walking 
and could not walk on his toes, as this aggravated pain of 
the left leg.  He could walk on his heels.  Reflexes were 
reduced at both ankles but intact and symmetric at the knees 
and arms.  No Babinski signs were noted and the sensory 
examination was normal to touch, cold, and vibration.  
Posterior leg pain with 70 degrees of straight leg raising on 
the left and lumbar paraspinous muscle spasm were reported.  
In the impression section, the examiner stated that the 
veteran had longstanding low back pain radiating into the 
posterior left leg and recent numbness of the left calf.  
Neurological examination, however, did not show definite 
deficits, and although ankle jerks were reduced, they were 
symmetrical.  Further, even though the veteran had pain with 
straight leg raising on the left and bilateral lumbar 
paraspinous muscle spasm, his impairment was partial without 
bladder or bowel incontinence.  The veteran's symptoms were 
consistent with left S1 radiculopathy and, in this case, 
impairment was mainly by the radicular (radiating) pain.  The 
veteran did not have significant weakness or sensory loss.  
The diagnosis was probable left S1 radiculopathy.

In January 1995, the RO increased the 10 percent evaluation 
assigned for the veteran's low back disability to 20 percent, 
effective January 17, 1995.  

VA outpatient treatment reports dated from October 1996 to 
April 1997 show continued treatment for low back pain.  
Included within the reports is a December 1996 EMG study 
which revealed mild abnormal findings, which were consistent 
with L5 radiculopathy and a February 1997 MRI which revealed 
a diffuse posterior disc bulge with asymmetry towards the 
right which slightly displaced the right L5 nerve root in the 
lateral recess at L4-5 and asymmetric disc bulge towards the 
left which contacts but did not displace the left S1 nerve 
root in the lateral recess at L5-S1.

In June 1997, the 20 percent evaluation was increased to 40 
percent, effective January 17, 1995.  

At his personal hearing in November 1997, the veteran 
primarily discussed symptoms associated with an unrelated 
disability, although he mentioned that he experienced back 
pain.  

On VA examination in June 1999, the veteran complained of 
intermittent low back pain radiating to the left lower 
extremity.  The examiner noted that radiographic examination 
of the lumbosacral spine was essentially normal with some 
very early osteophytic formation at the L1, L4 vertebrae, 
compatible with the veteran's age, and did not show any 
evidence of a previous injury or any other disease process.  
Orthopedic examination revealed that the veteran did not have 
difficulty getting onto the examining table, sitting up from 
supine position, and getting off the examining table.  The 
examiner added that the veteran in spite of the fact that he 
had to take off his shoes and shirt, and get onto and off of 
the table, repeatedly got up from a sitting position and 
carried a backpack.  He showed no evidence of discomfort or 
any difficulty in carrying out these maneuvers.  The veteran 
was also able to stand on his heels and toes and fully squat 
and get up from squatting position.  He could flex his back 
to 90 degrees with reaching with his fingertips to within 3 
inches of the floor and hyperextension was to 10 degrees with 
lateral flexion to 20 degrees, bilaterally.  There was no 
tenderness of the back and straight leg raising was normal.  
Tendon reflexes of the knees and ankles were normal and 
symmetrical and no sensory loss was detected either.  The 
examiner added when tested for hip flexion and motion, the 
veteran complained of pain.  The veteran had signs and 
symptoms of magnification.  Where his knees and hips were 
flexed and his foot dorsiflexed, the veteran complained of a 
sudden onset of low back pain, but when during plantar 
flexion of the foot, he claimed that his back pain was 
relieved.  This occurred bilaterally.  The examiner added 
that he considered this a positive Ridell's sign.  On 
examination, no evidence of muscle atrophy was demonstrated, 
the veteran's thighs measured to 15-inches, bilaterally and 
his calves measured 14-inches, bilaterally.  Strong 
peripheral pulses were also noted.  Tenderness or scoliosis 
was not present either.  The impression was chronic low back 
pain by history, unsubstantiated by any objective findings.  

After examination, the examiner stated that he was not aware 
of any instances or reports in the medical literature of low 
back pain being caused by PTSD.  He, therefore, was not aware 
of any connections between low back pain and PTSD other than 
what the veteran claimed to have.  The examiner added that 
the veteran's back pain was unsubstantiated by physical or 
radiographic findings.  The examiner then stated that he had 
reviewed the claims folder and the symptoms described by the 
veteran were not compatible with sciatic neuropathy.  The 
veteran had a normal straight leg raising test and normal 
ankle jerk, and no evidence of degenerative disc disease on 
radiographic examination was observed.  There was no 
functional loss due to back pain demonstrated on examination.  
Regarding the DeLuca factors, the examiner stated that there 
was no functional loss as during examination abnormalities of 
excursion, strength, speed, coordination and endurance were 
not present.  Additionally, there was no evidence of 
anatomical damage or functional loss, or weakness over the 
affected areas of the lower back and lower extremities.  
There was no reduction in normal joint excursion, instability 
of the joints, weakened movement, incoordination, pain on 
movement, or swelling.  

The examiner concluded that the veteran complained of low 
back pain but could not substantiate his complaints by 
objective findings; therefore, he had to assume that the 
veteran's low back pain was by and large unproven.  This 
conclusion was based on the fact that no objective evidence 
of physical abnormalities or sufficient abnormality on x-ray 
examination other than usual abnormalities which are expected 
in a 49-year-old male individual were demonstrated.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

As the veteran's disability involves injury of the lumbar 
spine, the elements to be considered primarily include the 
history of the injury and reduction in the joint's normal 
excursion of movement on different planes.  38 
C.F.R. §§ 4.40,  4.41, 4.45 (1999). Factors such as less 
movement than normal, more movement than normal, weakened 
movement, incoordination, and pain on movement, swelling, or 
instability, must be considered.  38 C.F.R. §§ 4.40, 4.45.  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, associated with the veteran's 
disability is also for consideration.  38 C.F.R. §§ 4.10, 
4.40, 4.59.

The Rating Schedule provides that a 40 percent evaluation is 
warranted for lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The Rating Schedule provides that severe limitation of motion 
warrants a 40 percent evaluation, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999), and severe intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

In this case, the medical evidence does not show that 
entitlement to an increased evaluation in excess of 40 
percent is warranted.  The veteran's disability is currently 
rated under Diagnostic Code 5293.  But, with respect to this 
provision, the requisite criteria for an increased evaluation 
are not met.  As detailed above, on recent examination, x-ray 
findings were essentially normal.  The record also fails to 
show evidence demonstrating pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Even 
though the veteran complains of pain on movement and 
difficulty with bending, lifting and standing over prolonged 
periods, objective evaluations dated from 1995 to 1999 do not 
reveal evidence of muscle spasms, absent ankle jerk, or other 
pronounced adverse neurological findings.  

As discussed above, VA examination and treatment reports 
dated from May to September 1995 show essentially normal 
findings although the veteran complained of pain and 
objective evaluation revealed tenderness of the L5-S1.  In 
1996, orthopedic and neurological examinations found that the 
veteran could rise on his tiptoes and could walk on his heels 
albeit with pain.  Further, although lumbar disc syndrome 
with left leg radiculopathy was demonstrated, in 1996 
findings also disclosed that deep tendon reflexes were 
present and equal at the knee.  Decreased ankle jerk reflexes 
were present on the right and ankle jerk reflexes were absent 
on the left.  Nevertheless, at that time, no muscle spasms 
were noted and Lasegue's test was negative.  On recent 
examination, straight leg raising was normal and tendon 
reflexes of the knees and ankles were normal and symmetrical.  
Additionally, tenderness, spasm, or sensory loss of the back 
was not noted.  X-ray findings were essentially normal too.  
In view of the foregoing clinical data, the Board finds that 
the veteran's disability picture, by history and currently, 
does not more nearly approximate the criteria required for an 
increased rating in excess of 40 percent under Diagnostic 
Code 5293.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has also held 
that the Board is required to consider a claim under all 
applicable provisions of law and regulation whether or not 
the claimant specifically raises the applicable provision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  As 
such, the Board was obligated in this case to consider other 
applicable provisions of 38 C.F.R. Part 4.

However, in this case, a 40 percent evaluation has already 
been assigned.  Thus, under Diagnostic Codes 5292 and 5295, 
the veteran's disability has already been assigned the 
maximum percentage rating allowable.  Accordingly, 
entitlement to an increased rating in excess of 40 percent 
under those schedular provisions cannot be established.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

The Board also notes that Diagnostic Codes 5285, 5286, and 
5289 have also been considered.  Nonetheless, there is 
absolutely no medical evidence of record demonstrative of a 
fracture of any vertebra, complete bony fixation (ankylosis) 
of the spine, or ankylosis, either favorable or unfavorable, 
of the lumbar spine.  As noted above, in June 1999, the 
examiner reported that x-ray findings were normal.  Thus, 
entitlement to an increased rating pursuant to any of these 
provisions is not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5286, and 5289.

Finally, the Board acknowledges that because Diagnostic Codes 
5293 and 5295 are predicated on a loss of range of and 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are 
applicable in this case, and those rating provisions do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 36-97 (December 12, 1997).  The Board is also 
cognizant of the veteran's complaints of experiencing pain on 
prolonged walking and sitting, and difficulty when ambulating 
stairs and hills.  His complaints of difficulty with bending, 
lifting, and pain of the left lower extremity are also 
acknowledged.  

Nevertheless and in spite of the foregoing, in this case, 
under Diagnostic Code 5295, entitlement to an increased 
evaluation in excess of 40 percent is not warranted.  Again, 
the veteran has already received the maximum rating 
percentage allowable under that Diagnostic Code.  
38 C.F.R. Diagnostic Code 5295.  With respect to Diagnostic 
Code 5293, as discussed above, the veteran's disability 
picture does not more nearly approximate the criteria 
required for an increased rating in excess of 40 percent.  
38 C.F.R. § Diagnostic Code 5295; see generally, VAOPGCPREC 
9-98 (August 19, 1998).  The evidence shows that x-ray 
findings are normal, deep tendon reflexes are normal and 
symmetrical, and that no evidence of muscle spasm is present.  
In addition, no evidence of incoordination, weakness, 
swelling, or pain on movement is present.  Findings, by 
history and currently, also show that the veteran has normal 
excursion, strength, speed, coordination and endurance.  As 
such, even in consideration of the veteran's complaints of 
pain and functional loss and of the holding in DeLuca, 
because the requisite schedular criteria for an increased 
rating in excess of 40 percent are not demonstrated, a higher 
rating under 38 U.S.C.A. § Diagnostic Code 5293 is not 
warranted.  Id.; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); VAOPGCPREC 9-98. 

As demonstrated above, the Board is cognizant that Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application in 1995 to the September 1995 rating 
action, the Board finds that the veteran's disability has not 
been shown to be more than 40 percent disabling during any 
period when service connection has been in effect.  

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for an allowance of 
this matter.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is absolutely 
no evidence of frequent hospitalization that is exceptional 
so as to preclude the use of the regular rating schedules.  
Additionally, although on recent examination, the veteran 
indicated that he was unemployed, the evidence does not show 
that his lumbar spine disability is so exceptional that a 
higher evaluation on an extraschedular basis is warranted.  
Interference with employment beyond that already contemplated 
in the currently assigned 40 percent rating has not been 
shown.  See generally, 38 C.F.R. § 4.1 (1999); VAOPGCPREC 6-
96, paragraph 8 (August 16, 1996).  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).



ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

